Title: To Benjamin Franklin from David Hartley, 12 March 1782
From: Hartley, David
To: Franklin, Benjamin


My Dear Friend,
London, March 12, 1782.
Enclosed with this I transmit to you the public parliamentary proceeding respecting the American war. If you will compare these proceedings with some others in several of the counties of this kingdom about two years ago, you will at once see the reason why many persons who from principles of general and enlarged philanthropy do most certainly wish universal peace to mankind yet seem restrained in their mode of endeavouring to obtain that object. We must accommodate our endeavours to practicabilities, in the strong hope that if the work of peace was once begun, it would soon become general. Parliament having declared their sentiments by their public proceedings; a general bill will soon pass to enable administration to treat with America and to conclude. As to the sincerity of ministry that will be judged of by their conduct in any treaty. The first object is to procure a meeting of qualified and authorized persons. You have told me that four persons are empowered by a special commission to treat of peace. Are we to understand that each separately has power to conclude, or in what manner? The four persons whom you have mentioned are in four different parts of the world, viz. three of them in hostile states, and the fourth under circumstances very peculiar for a negociator. When I told Mr. Laurens that his name was in the commission I found him entirely ignorant of every circumstance relating to it. I understand that the ministry will be ready to proceed towards opening a negociation as soon as the bill shall pass, and therefore it is necessary to consult of time, and place and manner and persons on each side. The negociation itself will speak the rest. I have been informed that some gentlemen in this country (not in administration) have lately entered into a correspondence with Mr. Adams relating to his commission of treating for peace, and that their previous enquiries having been spoken of in public, the ministry have been induced to make some enquiry themselves from Mr. Adams on that subject. In whatever way a fair treaty may be opened, by whomsoever or with whomsoever, I shall heartily wish good success to it for the common good and peace of mankind. I know these to be your sentiments, and I am confident that they will ever remain so, and hope that you will believe the same of me. I am ever, your most affectionate,
D. Hartley
